

117 HR 3795 IH: STEM Educator Awards Equity Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3795IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Sablan (for himself, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the National Science Foundation Authorization Act of 1988 to direct the award of Presidential awards for excellence in teaching of mathematics and science to more teachers from the territories, and for other purposes.1.Short titleThis Act may be cited as the STEM Educator Awards Equity Act.2.Presidential Awards for Excellence in Mathematics and Science Teaching(a)In generalSection 117(a) of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1881b(a)) is amended—(1)in subparagraph (B)—(A)by striking 108 and inserting 110;(B)by striking clause (iv);(C)in clause (v), by striking the period at the end and inserting ; and; (D)by redesignating clauses (i), (ii), (iii), and (v) as subclauses (I), (II), (III), and (IV), respectively, and moving the margins of such subclauses (as so redesignated) two ems to the right; and(E)by striking In selecting teachers and all that follows through two teachers— and inserting the following: (C)In selecting teachers for an award authorized by this subsection, the President shall select—(i)at least two teachers—; and(2)in subparagraph (C), as designated by paragraph (1)(D), by adding at the end the following: (ii)at least one teacher—(I)from the Commonwealth of the Northern Mariana Islands;(II)from American Samoa;(III)from the Virgin Islands of the United States; and(IV)from Guam..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to awards made on or after the date of the enactment of this Act.